Citation Nr: 0009836	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-16 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture of the body of C5, currently rated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Washington, D.C., (hereinafter RO).  
 
The Board notes the contention of the veteran's attorney with 
respect to the claimed failure of the RO to adjudicate claims 
for increased ratings for two service-connected disabilities 
rated as noncomensable.  However, the only service connected 
disability is the cervical spine disability that will be 
addressed in this decision. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The service-connected cervical spine disability is 
manifested by moderate, but not severe, limitation of motion. 

3.  It is at least as likely as not that the service-
connected cervical spine disability includes a demonstrable 
deformity of the body of C5. 

4.  A neck brace is not required due to the service connected 
cervical spine disability; ankylosis of the cervical spine is 
not shown and no neurological deficits are shown in the 
cervical spine.   

5.  There are no extraordinary factors associated with the 
service-connected cervical spine disability productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.

CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for 
residuals of a compression fracture of the body of C5 are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Code 
(DC) 5285, 5287, 5290, 5293 (1999).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased ratings for the service-connected cervical spine 
disabilty is "well-grounded" within the meaning of 38 
U.S.C.A. 5107(a) (West 1991).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the claim on 
appeal has been obtained.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Further, in evaluating an increased rating claim, 
consideration will be given to whether a higher rating is 
available under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, in DeLuca, the Board was directed to consider 
whether a veteran's complaints of shoulder pain could 
significantly limit functional ability during flare-ups or 
when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 207.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation under DC 5290.  A 20 
percent evaluation requires moderate limitation of motion.  A 
30 percent evaluation, the highest assignable rating under DC 
5290, requires severe limitation of motion.  38 C.F.R. § 
4.71a, DC 5290. 

38 C.F.R. § 4.71a, DC 5285 provides that for residuals of 
fracture of the vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace, a 60 percent rating 
is warranted; other cases will be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of  a vertebral body. 

With the above legal criteria in mind, the pertinent clinical 
and adjudicative history will be summarized.  Service 
connection for residuals of a healed compression fracture of 
the body of C5 was granted by an October 1972 rating 
decision.  A 10 percent rating was assigned by this decision, 
and it was noted that this rating was being assigned based on 
a finding of a demonstrable deformity of the C5 vertebral 
body.  

Pertinent evidence of record at that time of the October 1972 
rating decision included a November 1970 service medical 
record which showed treatment for the veteran's neck after he 
hit the top of his head on a door frame while standing on a 
chair.  He did not lose consciousness and was said to be able 
to move his head "fairly well."  The impression was muscle 
strain.  

A VA X-ray conducted in September 1972 showed moderated 
anterior wedging of the body of C5 with slight narrowing of 
the C5-C6 intervertebral space.  These findings were said to 
be consistent with an old compression fracture of C5.  A VA 
examination conducted in September 1972 showed a full range 
of neck motion. 

The additional pertinent clinical evidence includes a private 
clinical statement dated in June 1987 that indicated the 
veteran had severe disc disease at C2-C3 and C4-C5 that was 
limiting the use of his neck and causing him chronic pain.  
However, a VA examination conducted in February 1988 showed 
only slight limitation of neck motion without any 
neurological deficits.  A May 1995 VA examination showed the 
veteran reporting that he had been experiencing pain in his 
neck, particularly the left side, since the in-service 
injury.  Upon examination, there was no evidence of any 
postural deformity and minimal tenderness in the cervical 
spine at the C5-C6 region.  Range of motion studies of the 
neck showed forward flexion to 45 degrees, backward extension 
to 20 degrees, and 45 degrees of lateral flexion to each 
side.  There was no evidence of wasting of the cervical spine 
muscles or trapezius muscles and no evidence of any sensory 
deficit in the arms.  Reflexes in the biceps, triceps, and 
supinator were "1+," and there was no evidence of wasting 
of any hand muscles.  Following this examination, a June 1995 
rating decision increased the rating for the service-
connected cervical spine disabilty to 20 percent. 

Reports from a July 1998 VA examination showed the veteran 
reporting essentially constant neck pain that at times 
interfered with sleep.  This report also indicated that a 
January 1996 CAT scan of the neck showed no spinal stenosis, 
intact nerve roots and no definitive evidence of herniated 
nucleus pulposus.  It was also indicated that a January 1998 
VA X-ray had demonstrated marginal osteophytes from C2 
through C6, narrow disc spaces from C2 through C5, and normal 
vertebral heights.  The
X-ray impression was degenerative changes.  Upon examination 
of the cervical spine, there was no tenderness to percussion 
and no postural abnormalities or fixed deformities.  The 
musculature appeared basically symmetrical and there were no 
spasms.  Range of motion studies of the cervical spine showed 
30 degrees of flexion, 15 degrees of extension, 10 degrees of 
right lateral flexion, 20 degrees of left lateral flexion, 
rotation to the right of 20 degrees, and rotation to the left 
of 30 degrees.  The veteran complained about pain on forward 
flexion, backward extension, and right rotation.  No 
neurological deficits were noted. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that "moderate," but not 
"severe," limitation of motion of the cervical spine is 
shown.  Under DC 5290, moderate limitation of motion of the 
cervical spine warrants a 20 percent rating.  In making this 
determination, consideration has been given to the holding in 
DeLuca, supra, and the provisions of 38 C.F.R. § 4.40 et. 
seq.  However, as this rating contemplates painful movement, 
or limitation of movement secondary to pain, these provisions 
to do not provide a basis for any increase in the 20 percent 
rating.  The Board does conclude that entitlement to an 
additional 10 percent rating is warranted under the 
provisions of DC 5285 on the basis of a demonstrable 
deformity of a vertebral body.  In this regard, while a 1996 
CAT scan and 1998 X-ray apparently did not definitively 
demonstrate the wedging of the body of C5 shown by X-ray in 
1972, there is insufficient "negative" evidence in this 
regard to conclude that such a deformity to the body of C5 is 
not currently shown.  All reasonable doubt in this regard has 
been construed in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

As for entitlement to a rating in excess of 30 percent, as 
noted, the highest assignable rating for limitation of motion 
under DC 5290 is 30 percent.  The absence of a finding that 
the veteran requires the use of a neck brace precludes a 
rating in excess of 30 percent under DC 5285.  No ankylosis 
is shown, thus precluding a rating in excess of 30 percent 
under DC 5287.  Finally, the lack of any neurological 
deficits associated with the service-connected cervical spine 
disability precludes a rating in excess of 30 percent under 
DC 5293.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected cervical spine disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

The "positive" evidence represented by the lay assertions 
with regard to the degree of disability associated with the 
cervical spine disability are not accompanied by supporting 
clinical evidence; as such, the Board finds this evidence to 
be of minimal probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, as the "negative" evidence 
outweighs the "positive" evidence, a rating in excess of 30 
percent for the veteran's service-connected cervical spine 
disability cannot be assigned.  Gilbert, 1 Vet. App. at 49. 

 
ORDER

Entitlement to a 30 percent rating for residuals of a 
compression fracture of the body of C5 is granted, subject to 
regulations governing the payment of monetary awards. 

Entitlement to a rating in excess of 30 percent for residuals 
of a compression fracture of the body of C5 is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

